People v Lewis (2017 NY Slip Op 06002)





People v Lewis


2017 NY Slip Op 06002


Decided on August 3, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 3, 2017

107660

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vRAKEEM LEWIS, Appellant.

Calendar Date: June 12, 2017

Before: Peters, P.J., Rose, Devine, Clark and Pritzker, JJ.


Jeffrey L. Zimring, Albany, for appellant.
P. David Soares, District Attorney, Albany (Christopher D. Horn of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Albany County (Herrick, J.), rendered May 15, 2015, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
In satisfaction of a two-count indictment, defendant pleaded guilty to robbery in the second degree and waived his right to appeal. He was sentenced to a prison term of 5½ years, followed by three years of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Upon our review of the record and defense counsel's brief, we agree. Therefore, the judgment is affirmed and counsel's request for leave to withdraw
is granted (see People v Cruwys , 113 AD2d 979, 980 [1985], lv denied  67 NY2d 650 [1986]; see generally People v Stokes , 95 NY2d 633 [2001]).
Peters, P.J., Rose, Devine, Clark and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.